DETAILED ACTION
This office action is in response to Applicant’s RCE submission filed on 12/22021. Claim 17 stands cancelled and claim 9 is amended. In office action dated 9/2/2021, claims 1-8 were allowed, and claim 17 was objected to. In this office action claims 9-16 are being considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
In the Final Office Action dated 9/2/2021 claim 17 was objected to as being dependent upon a rejected base claim. In the current amendment, the applicant has cancelled claim 17 and moved it to the independent claim 9. The amended claim 9 recites “training a first model using feed-forward hidden layer modeling; identifying and extracting fundamental frequency values for a plurality of regions of speech input using the first model; transferring and applying the fundamental frequency values for the specified regions of the plurality of regions extracted from the first model in training a second model, wherein the first model is larger than the second model; and applying the second model in the text to speech system for real-time speech synthesis output.”  The cited are in the previous office actions does not teach the amendment  “wherein the first model is larger than the second mode” The closest teaching comes from Fan, who teaches training (Fan: p3 col 1 line 6: The weights of DNN are trained by using pairs of input and output features extracted from training data to minimize the errors between the mapped output from the given input and the target output.) a first model using feed- forward hidden layer modeling (page 4 col1 Sec 4.1 last para: DNN_B: 3 hidden layers with 1024 nodes per layer); identifying and extracting fundamental frequency values for a plurality of regions of speech input ( p3 col 2, Sec 4, 3rd para: In the DNN-based TTS, the input feature vector contains355 dimensions, where 319 are binary features for categorical linguistic contexts and the rest are numerical linguistic contexts. The output feature vector contains a voiced/unvoiced flag, log F0, LSP, gain, their dynamic counterparts, totally 127 dimensions) using the first model. However neither Fan nor other cited references teach “wherein the first model is larger than the second model.” 
For at least the aforementioned rationale, Fan’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent claim 9 as specifically recited. Similarly, dependent Claims 10-16 further limit allowable independent claim 9 correspondingly, and thus said claims are also found allowable over the prior art of record by virtue of their dependency.
Claim 1 recites “A method for fundamental frequency transfer learning in model training in a text to speech synthesis system using deep neural networks with lesser nodes and hidden layers for obtaining high quality output comprising the steps of training a larger model using long short-term memory and multi-layer perceptron feed- forward hidden layer modeling, identifying and extracting fundamental frequency values for voiced and unvoiced regions from the larger model; transferring and applying the fundamental frequency values for voiced regions extracted from the larger model in training a smaller model: and applying the smaller model in the text to speech system for real-time speech synthesis output.” The closest teachings come from Fan (Fan: Sec 3 1st para:  We propose to use DBLSTM‐RNN for TTS synthesis. The schematic diagram of DBLSTM‐RNN based TTS synthesis is shown in Fig. 3. and  Sec 4 3rd para: In the DNN‐based TTS, the input feature vector contains 355 dimensions, where 319 are binary features for categorical linguistic contexts and the rest are numerical linguistic contexts. The output feature vector contains a voiced/unvoiced flag, log F0, LSP, gain, their dynamic counterparts, totally 127 dimensions). Fan does not teach the use of a larger mode to transfer learning to a smaller model for improvements.  For at least the aforementioned rationale, Fan’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent claim 1 as specifically recited. Similarly, dependent Claims 2-8 further limit allowable independent claim 1 correspondingly, and thus said claims are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. He, et al. (U.S. Patent Application No: US20190156210) teaches ([0054] “In particular embodiments, the proactive agent 285 may generate candidate entities associated with the proactive task based on a user profile. The generation may be based on a straightforward backend query using deterministic filters to retrieve the candidate entities from a structured data store. The generation may be alternatively based on a machine-learning model that is trained based on the user profile, entity attributes, and relevance between users and entities. As an example and not by way of limitation, the machine-learning model may be based on support vector machines (SVM). As another example and not by way of limitation, the machine-learning model may be based on a regression model. As another example and not by way of limitation, the machine-learning model may be based on a deep convolutional neural network (DCNN).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        


/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656